Grant, J.
{after stating the facts). 1. Is the assessment void because two of the members of the common council were owners of land in the assessment district? The law under which the defendant village is incorporated provides that no tax or assessment shall be imposed, or any public improvement ordered, unless by a concurring vote of two-thirds of the trustees-elect. 1 Comp. Laws, § 2752. The council, by appropriate resolution, fixed the assessment district, which included lands belonging to these two councilmen. Then the board of assessors, provided for by section 2832, 1 Comp. Laws, met, made the *156assessment, and reported the same to the common council. The council and the board of assessors met as a board of review. No objection was made to the assessment, and it was unanimously confirmed by the council. If these two councilmen were disqualified, then the assessment is void, because their votes are essential to make the necessary two-thirds. Counsel for complainant insist that they were disqualified, within the principle of the following decisions of this court: Peninsular R. Co. v. Howard, 20 Mich. 18; Stockwell v. Township Board of White Lake, 22 Mich. 341; Wilson v. Township Board of Burr Oak, 87 Mich. 240 (49 N. W. 572); Locke v. Wyoming Township Highway Commissioner, 107 Mich. 631 (65 N. W. 558); Lewick v. Glazier, 116 Mich. 493 (74 N. W. 717). They also cite cases from other courts.
None of these cases involve this question. In Peninsular R. Co. v. Howard, two of the jurors were stockholders of the plaintiff company. In Stockwell v Township Board of White Lake, a member of the township board was interested in one of the orders involved in the litigation. In Wilson v. Township Board of Burr Oak, it was held that two members of the board were disqualified because they were interested in laying out the highway in dispute, and had already prejudged the case by expressing - their opinions. In Locke v. Wyoming Township Highway Commissioner, two members of the township board were held disqualified because one had made an affidavit that the highway was a public necessity, and the other had stated that he would decide it as he had done before. In Lewick v. Glazier, three of the village trustees were stockholders of the electric-light company, which made a contract with the village through the common council.
There is no more reason why the councilmen in this case were disqualified than they would be if the assessment district included the entire territory of the village. Supervisors and assessors of all municipalities are generally taxpayers, and have it in their power to favor them*157selves in assessing their owh property; bnt this does not disqualify them. Ex necessitate, municipal officers must thus be more or less pecuniarily interested. If members of village boards, generally few in number, are disqualified to act in establishing assessment districts because they own land to be affected by an assessment, it would be necessary to make some other provision for determining when and how they should be established. The legislature has never made any other provision, and it is fair to assume that it never contemplated that such officers would be thus disqualified. There is no claim that any member of the board of assessors was interested, or that that board acted improperly in any respect. These two conn oilmen would naturally be interested in keeping their lands out of the assessing district, but they were placed within it. They had nothing to do with making the assessment. They voted to confirm the report of the board of assessors, whose action is not in any wise attacked. We think they were not disqualified.
2. Section 2856, 1 Comp. Laws, provides that the assessments in sewer districts, etc., “shall not exceed in any one year five per cent, of the assessed value of the property in the district chargeable with such expense. ” The assessment amounted to 12]- per cent. The court held it void as to the excess of 5 per cent. Section 2835 of the same act provides that “in no case shall the whole amount to-be levied by special assessment upon any lot or premises .for any one improvement exceed 25 per cent, of the value of such lot or land as valued and assessed in the last preceding tax roll. Any cost exceeding that per cent., which would otherwise be chargeable on such lot or premises, shall be paid from the general funds of the village. ” These two sections must be construed together. So construed, one fixes the limit to the amount of the assessment; the other fixes the limit which shall be assessed in any one year. No attempt was made to spread it over various years, as was done in Boehme v. City of Monroe, 106 Mich. 401 (64 N. W. 204). The assessment in that case *158was made under the act for the organization of cities, and it contained a provision that any special assessment might be divided into not more than five annual installments. That provision is not found in the village law. Whether the same result would be reached as in that case, if the common council had provided for annual assessments, is not before us for determination. If the common council desired to raise the money in one year, the only way open to them was to assess 5 per cent, against the landowners, and to assess the balance upon the property of the municipality at large.
3. Section 2833, 1 Comp. Laws, authorizes the council to determine what proportion of the cost of such improvements shall be assessed by special assessment, and what shall be paid from the general funds of the village, or from street district funds. Section 2843 authorizes the common council, in case, in its judgment, any such tax is invalid by reason of irregularity or informality in the proceedings, or if any court of competent jurisdiction shall adjudge such assessment to be illegal, to make a new assessment for the same purpose for which the former assessment was made. The only irregularity consists in attempting to impose the entire tax upon the property of the special district in one year, contrary to the law. _ We think this is clearly a case where the council is authorized to proceed under ■ this statute to correct the irregularity.
4. The law expressly authorizes the common council to borrow money to make the improvements in anticipation of the special assessment, but not to exceed the amount of such assessment. 1 Comp. Laws, § 2872. The loan from the intervener, the Detroit Savings Bank, is therefore valid.
5. A very small portion of the land in this special assessment district No. 17, fronting on Woodward avenue, was included in the assessment for the pavement of that street, and the cost of that pavement was deducted by the court from the total amount of this special assessment in order to arrive at the amount held to be a proper charge against *159complainant. In this we think the court was in error. Complainant’s land was not included in that assessment district. He is therefore not concerned in raising that question. The owners of the land so included are the only ones injured thereby, and they are not here complaining.
Decree will be entered in this court in accordance with this opinion. The case will then be remanded to the court below, with instructions to see that the provisions of the decree are carried out. . 5
Hooker, C. J., Moore and Montgomery, JJ., concurred.
SUPPLEMENTAL OPINION.
Per Curiam.
After the opinion in this case was handed down, counsel for all the parties interested filed a stipulation requesting the court to determine whether the assessment might be extended over a period of years, as was done in Boehme v. City of Monroe, 106 Mich. 401 (64 N. W. 204). This stipulation was complied with, and oral arguments were submitted. We are all of the opinion that the power to extend the taxes for various years is not conferred by the statute. As we said in the former opinion, Boehme v. City of Monroe was based upon an express statute authorizing such extension. No such provision is found in the village act, and we are not at liberty to infer that it was omitted by mistake. It follows, as stated in the former opinion, that the village council must proceed to assess the excess above 5 per cent, upon the village at large.